DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, 5-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Burleligh et al. (US Patent Publication No. 20140267768 A1) (hereinafter Burleigh).  Burleigh discloses an infrared camera housing attachable to a personal electronic device – the processor of said personal electronic device used to generate a thermal image from raw thermal data transmitted from the attached infrared camera.  Burleigh discloses determining parallax error and performing a correction from misalignment of an optical axis of a linked personal electronic device’s visible light camera by image analysis – particularly, blending thermographic images from a thermographic camera with images taken from a visible camera or other imaging sensor.  However, despite Burleigh’s contextual significance, it does not explicitly disclose a non-thermal imaging module disposed within the housing of the personal electronic device attachment.  Thermographic images from a thermographic camera attachment are blended with images taken from a personal electronic device’s onboard visible camera or other imaging sensor, however, the recited instances of “other imaging sensor” in Burleigh’s disclosure refer to an imaging sensor of the personal electronic device, and not the attachment portion.
Additional prior art Bodkin (US Patent Publication No. 20040119020 A1) (hereinafter Bodkin) discloses a multi-modal optical imager for simultaneous visible and infrared imaging in addition to simultaneous imaging of other desired wavebands such as ultraviolet, millimeter wave, etc.  Bodkin’s housing comprises a plurality of imaging channels, and may function as a multi-spectral imager, providing spectral separation of a given wavelength band into a diffracted spectrum band.  Detected 
Additional prior art Neal et al. (US Patent Publication No. 20150271420 A1) (hereinafter Neal) discloses a thermal imaging attachment for a smartphone or personal electronic device which reduces alignment error between first and second optical sensors without parallax adjustment. 
The cited prior art fails to teach or render obvious the following combination of elements of independent claim 17: “a device attachment comprising: a housing; an infrared sensor assembly within the housing, the infrared sensor assembly configured to capture infrared image data; a first non-thermal camera 9module within the housing, the first non-thermal camera module configured to capture non-thermal image data; and a processing module communicatively coupled to the infrared sensor assembly and the first non-thermal camera module; and a user device releasably attached to the housing of the device attachment, the user device comprising a second non-thermal camera module; and wherein the processing module is configured to determine a parallax correction for the infrared sensor assembly and the first non-thermal camera module based on a first non-thermal image from the first non-thermal camera module and a second non-thermal image from the second non-thermal camera module.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486